By the Court, Shatter, J., on petition for rehearing:
Petition for rehearing. In the case of Landers and Wife v. Bolton, 26 Cal. 393, which was a suit to quiet title, the defendant, Bolton, claimed in his answer that he was the owner of the premises and set forth a deraignment. of his title. A deed from French and Robinson to the defendant was the last link in the chain, and the making of the deed was not denied by the replication. It was stipulated in this case that all the “testimony given on the trial of Landers v. Bolton should be deemed as having been given in Bolton v. Landersand it was further stipulated that “ all the papers on file in Landers v. Bolton were in evidence in this case.” The complaint in Landers v. Bolton was a “ paper,” and so were the answer and replication; and all these papers were on “ file” in that case, and both papers were in evidence *106in this case, according to the stipulation ; and being in, they proved prima facie in this case, what the two taken in connection proved conclusively in the other, to wit: the conveyance by French and Robinson to Bolton.
Petition for rehearing denied.
Mr. Justice Sawyer delivered the following dissenting opinion, in which Mr. Chief Justice Sanderson concurred :
We think a rehearing should be granted, on the ground that in this case there is no evidence of a conveyance from French and Robinson to Bolton. The pleadings in this case raise the issue. We do not think the stipulation authorizes the facts admitted by implication by the pleadings in the case of Landers and Wife v. Bolton to be taken as evidence in this action. Without so regarding the facts thus admitted, there is no evidence of a conveyance to Bolton.